STONE, J.
James Pringle died, testate, in 1854. He left surviving him a widow, and the following children: John G., Alexander, Thomas "W., George, Sarah É., Nancy A., and Mary Pringle; also, probably, another daughter, or children *490of a daughter, named Duncan. The will is an anomaly. The property consisted of lands, slaves, stock, plantation implements, and, doubtless, household furniture. The language of the will is: “I give, devise, and bequeath, unto my beloved wife and son, George Pringle, all my real and personal estate, to support them during their natural lives; and immediate after my decease, it is also my desire that my son, Alexander Pringle, take the management and control of the negroes and plantation, for his mother, and brothers, and sisters ; and it is also my desire that Sarah II. Pringle, Nancy A. Pringle, and Mary E. Pringle, have their support. It is also my desire that Thomas W. Pringle work with his brother, Alexander Pringle, in helping to make a support for the family, and to assist him in paying the debts of the estate. I also constitute, nominate, and appoint Alexander Pringle and John G. Pringle, my executors.” Alexander Pringle alone qualified, and took upon himself the trust.
1. In construing a will, it is our duty to consult the whole will, and give effect to the expressed intention of the testator, when we can gather it, and such intention does not violate any rule of law. Clauses apparently conflicting must be harmonized, if possible; and if they cannot be harmonized, then the later clause will prevail over the earlier, as being the latest expression of the testator’s will; anda general intent will prevail over a particular intent, if irreconcilably repugnant to it. — Jarman’s 7th canon of construction, 2 Jar. on Wills, 741; 1 Bedf. on Wills, 420; Walker v. Walker, 17 Ala. 396; Miller v. Flournoy, 26 Ala. 724; Gibson v. Land, 27 Ala. 117 ; Pace v. Bonner, 27 Ala. 307.
2. The proper construction of the will beforé us is no easy task. Part of it is devoted to bequests that are beneficial; while, so far as Alexander and Thomas W. Pringle are concerned, it imposes only burdens. Whether they are to share in the income of the property is no where expressed. We have no hesitation in saying, that a life-estate in the title to all the property was thereby vested in the widow and George Pringle, while the management and control of the negroes and plantation were put in the hands of Alexander Pringle. This is said to be “ for his mother, brothers, and sisters.” What is meant by this, it is difficult to say. It probably depends on the then condition of his family; to what extent scattered and provided for, and constituting a part of his family. The next clause rather confuses, than sheds any light on this. It directs that the three daughters, Sarah K., Nancy A., and Mary E. Pringle have their support; evidently out of the property, or its income : the latter,, if sufficient. To go beyond the latter, would trench on the life-estate to the *491widow and Ms son George ; therefore, we hold that it must come out of the income. This is made a charge on the life-estate.
But a difficulty arises here. These three females are sisters of Alexander Pringle, and are embraced in the trust confided to him, to manage and control the property “for his mother, brothers, and sisters.” To what extent for them ? If for their present support, then there was no use for the later expression, that they were to have their support; and, in this connection, it becomes material to inquire, what are the meaning and object of the testator, when he directs that, immediately after his decease, “ Alexander Pringle take the management and control [of the property] for his mother, and brothers, and sisters?” In the absence of averment of the then residence of the different members of the family, we are not able to reconcile and give operation to the several clauses of the will. We do not hesitate to declare, that the support of the three named females was made a charge on the life-estate, being the usufruct of the property, which the will gives to the widow and George Pringle. We hold, further, that the will only disposes of a life-estate to the widow and George, who, under our statute, must be held to have taken as tenants in common. The reversion of the entire estate was left undisposed of, and, as to that, the testator died intestate. And we hold, too, that the trust to manage and control, confided to Alexander under the will, continued only during the life-estate; and that, after that, he was remitted to his powers as executor only.
3. The bill avers, that Alexander Pringle entered upon, and discharged the duty of managing and controlling the estate ; and there is nothing in the bill tending to show that he did not do it faithfully. We judicially know, as a matter of public history, that slaves were emancipated by the close of the war, in 1865. Mr. Pringle’s estate consisted of a plantation and slaves. The chances of working the plantation successfully and profitably were materially diminished by that event. The will shows that the testator, at the time of his death, owed debts, but their amounts are not shown. Under these circumstances, and in the troubles incident to the war and its results, it is not surprising that the managing trustee, with the purest intentions and strictest economy, would sometimes find it necessary to incur liabilities in the execution of the trust, and to save the trust property. The law does not exact infallibility from a trustee, nor hold him accountable for errors of judgment, if he act in good faith. Men of ordinary prudence, many of them, fell into serious errors, and suffered grievous losses, in their early experi*492ments with freed laborers. It was Alexander Pringle’s duty to manage and control the property; and the law exacted from him only integrity of purpose, and that degree of diligence which an ordinarily prudent man bestows about his own affairs. Bringing to the service this good faith, and this measure of diligence, the law does not hold him accountable for his misadventures. — See Gould v. Hayes, 19 Ala. 238; Henderson v. Simm-ons, 33 Ala. 291; Baldwin v. Hatchett, at the present term; Tiff. & Bull, on Trusts, 599.
4. In Alabama, and generally in the United States, trustees are entitled to reasonable compensation for their services and risks.— Gould v. Hayes, 25 Ala. 432; Bendall v. Bendall, 24 Ala. 306; Tiff. & Bull, on Trusts, 858. “ The expenses of a trustee, in the execution of a trust, are' a lien upon the estate; and he will not be compelled to part with the property, until his disbursements are repaid.”. — Perry on Trusts, §§ 907, 915. “A trustee may reimburse himself, for money advanced in good faith for the benefit of the cestui que trust, or for the protection of the property, or for his own protection in the management of the trust. It is a rule, that the cestui que trust ought to save the trustee harmless, where the trustee has honestly, fairly, and without possibility of gain to himself, paid out money for the benefit of the cestui que trust.” — Perry on Trusts, § 485; Altimus v. Elliott, 2 Penn. St. 62; Barlow v. Grant, 2 Vernon, 255; Attorney-General v. Mayor, 2 Myl. & Or. 406; Attorney-General v. Pearson, 2 Coll. 581; Iredell v. Langston, 1 Dev. Eq. 392; Balsh v. Hyham, 2 Pr. Williams, 453.
5. In the present bill, it is not shown when Mrs. Pringle and George Pringle died; and hence we cannot tell when the special trust to manage and control ceased. There are many other defects in the bill, among which we mention a failure to set forth, either generally or specially, how Alexander Pringle administered, the trust, or accounted for the income; whether the debts described in the bill were contracted before or after the termination of the life-estate, and the necessity or reason for contracting them, and on what consideration. There is no averment, negativing the receipt and use by Alexander of the income of the estate, or some part thereof, as compensation to himself; and no account rendered, or denial of liability to account, so as to show the trust fund in fact owes said Alexander’s estate. Nor is there any averment, or prayer, offering to settle said Alexander’s executor-ship or trust, or praying, for that purpose, to transfer the settlement to the Chancery Court, the only court having jurisdiction to make the settlement between the two estates, of *493each of which the same person is administrator.—Bruce v. Strickland, 47 Ala. 192; Hays v. Cockrell, 41 Ala. 75.
What we have said above is in great ignorance of the real merits of the present controversy. We have only considered the bill, and amended hill, as they and the demurrers are all of the pleadings that are properly before us. It may be tbat this family lived and labored together for tbeir common support and benefit, with no thought or intention, on the part of any member thereof, to make a charge for the same. The very long period such a relation appears to have been kept up, gives, at least, plausibility to this theory. If such was the case, no allowance for such services should be-made. We do not affirm there is a liability for the other debts, those set forth in the original bill. The averments of the bill, as we have shown, are too meagre to justify us in hazarding an opinion.
The bill is fatally defective, and the chancellor did not err in dismissing it; but, inasmuch as it is possible the complainant may be entitled to some relief, we will so modify the decree as to make it a dismissal without prejudice.
Affirmed, and bill dismissed without prejudice.